   Case 19-20116       Doc 16      Filed 03/25/19 Entered 03/25/19 13:22:58   Desc Main
                                     Document     Page 1 of 9


Bradley T. Hunsicker (Wyo. Bar 7-4579)
MARKUS WILLIAMS YOUNG & HUNSICKER LLC
106 East Lincolnway, Suite 300
Cheyenne, WY 82001
Telephone: 307-778-8178
bhunsicker@markuswilliams.com

Jeffrey M. Eilender (pro hac vice to be submitted)
Bradley J. Nash (pro hac vice to be submitted)
Joshua D. Wurtzel (pro hac vice to be submitted)
SCHLAM STONE & DOLAN LLP
26 Broadway
New York, NY 10004
Telephone: (212) 344-5400
Facsimile: (212) 344-7677
jeilender@schlamstone.com
bnash@schlamstone.com
jwurtzel@schlamstone.com
Attorneys for Creditors CWT Canada II Limited Partnership
and Resource Recovery Corporation

                        UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF WYOMING

 In Re:                                                  Case No. 19-20116
                                                         Chapter 7
 DENNIS MEYER DANZIK,
 xxx-xx-1786

 Debtor.



 MOTION FOR RELIEF FROM STAY TO PROCEED WITH INTERPLEADER
 ACTION NUNC PRO TUNC TO PETITION DATE AND NOTICE OF TIME TO
                           OBJECT

          Creditors CWT Canada II Limited Partnership (“CWT Canada”) and Resource

Recovery Corporation (“RRC”) (the “CWT Parties”) submit this Motion for Relief from

Stay to Proceed with Interpleader Action Nunc Pro Tunc to Petition Date and Notice of

Time to Object (the “Motion”) and state as follows:

                                          BACKGROUND
{Z0263971/1 }                                        1
   Case 19-20116      Doc 16   Filed 03/25/19 Entered 03/25/19 13:22:58        Desc Main
                                 Document     Page 2 of 9


          1.    On November 9, 2017, Wells Fargo Bank. N.A. (“Wells Fargo) filed an

interpleader action in the District Court for the District of Arizona as case number 2:17 cv-

04140-JJT (the “Interpleader Action”). The Interpleader Action was filed against Wyo

Tech Investment Group, LLC (“Wyo Tech”), the CWT Parties, and Jean Noelting. In the

Interpleader Action, Wells Fargo sought to interplead with the Arizona court $546,282.55

from a Wells Fargo bank account in the name of Wyo Tech, in exchange for an order

discharging Wells Fargo from any potential liability related to those funds. The CWT

Parties have asserted claims against the funds in the Wyo Tech account.

          2.    On December 6, 2017, Dennis Danzik (“Debtor”) filed a Chapter 11

Voluntary Petition, starting Case No. 17-20934 (the “Chapter 11”).

          3.    On February 7, 2018, Wyo Tech filed Wyo Tech Investment Group, LLC’s

Application for Relief from the Automatic Stay with Notice of Time to Object, In re Danzik,

Case No. 17-20934, Doc. 57 (Bankr. D. Wyo. February 7, 2018) (hereinafter, “Wyo Tech’s

Motion for Relief from Stay”). In general, Wyo Tech’s Motion for Relief from Stay asked

the Court to lift the stay as to the Interpleader Action. Wyo Tech noted that Debtor did not

assert an interest in the funds at issue in the Interpleader Action, and stated that, even

though the automatic stay likely did not apply, it sought relief from stay out of an

abundance of action. Wyo Tech’s Motion for Relief from Stay at 4.

          4.    On February 20, 2018, Debtor filed Debtor’s Statement of No Opposition to

Stay Relief as Requested by Wyo Tech, In re Danzik, Bankr. No. 17-20934, Doc 59 (Bankr.

D. Wyo. February 20, 2018) (hereinafter, “Debtor’s Statement of No Opposition”). Debtor

stated that he did not oppose Wyo Tech’s Motion for Relief from stay because “Debtor and

{Z0263971/1 }                                2
   Case 19-20116      Doc 16    Filed 03/25/19 Entered 03/25/19 13:22:58        Desc Main
                                  Document     Page 3 of 9


the estate have absolutely no interest in the subject matter of the interpleader and have

already made sworn statements to that effect.” Debtor’s Statement of No Opposition at 1.

          5.    On February 26, 2108 the CWT Parties filed Creditors CWT Canada II

Limited Partnership and Resource Recovery Corporation’s Limited Objection to Wyo Tech

Investment Group, LLC’s Application for Relief from the Automatic Stay, In re Danzik,

Bankr. No. 17-20934, Doc 61 (Bankr. D. Wyo February 26, 2018) (hereinafter, “CWT

Parties’ Limited Objection to Wyo Tech’s Motion for Relief from Stay”). In the CWT

Parties’ Limited Objection to Wyo Tech’s Motion for Relief from Stay, the CWT Parties

stated that they did not oppose lifting the stay as to the Interpleader Action, but did object

to the form of order that Wyo Tech proposed because it only allowed Wyo Tech, not all

parties, to assert their rights in the Interpleader Action. Id. at 6.

          6.    On April 18, 2019, the Court held a hearing on Wyo Tech’s Motion for Relief

from Stay, granted the motion, and ruled that “all parties to the interpleader should be

permitted to proceed with the Interpleader Action filed by Wells Fargo Bank, N.A., in the

United States District Court for the District of Arizona as case number 2:17-cv-04140-

JJT.” Order Modifying Stay, In re Danzik, Bankr. No. 17 –20934, Doc. 83 at 1 (Bankr. D.

Wyo. April 18, 2019).

          7.    On February 6, 2019, the Court dismissed the Chapter 11 case. See Decision

Memorandum on CWT’s Motion to Dismiss, In re Danzik, Bankr. No. 17-20934, Doc. 201

(Bankr. D. Wyo. February 6, 2019).

          8.    On March 12, 2019, Debtor filed a Chapter 7 Voluntary Petition, starting this

case. [Doc. 1.] Although Debtor’s Chapter 11 case was pending within the last year and

{Z0263971/1 }                                   3
   Case 19-20116      Doc 16    Filed 03/25/19 Entered 03/25/19 13:22:58       Desc Main
                                  Document     Page 4 of 9


was dismissed, Debtor’s Chapter 7 petition presumably triggered an automatic stay for at

least the first 30 days of the case. See 11 U.S.C. § 362(c)(3).

                       AUTHORITY AND RELIEF REQUESTED

          9.    Bankruptcy Code § 362(d)(1) permits relief from the automatic stay, “for

cause, including the lack of adequate protection of an interest in property of such party in

interest.” 11 U.S.C. § 362(d)(1). “Although cause is not defined . . . Congress did intend

that the automatic stay be lifted to allow litigation involving the debtor to continue in

nonbankruptcy forums.” In re United Imports, Inc., 203 B.R. 162, 166 (Bankr. D. Neb.

1996) (citing legislative history); see also Robbins v. Robbins, 964 F.2d 342, 345 (4th Cir.

1992) (citing legislative history). The legislative history of § 362 reveals that Congress

intended “that one of the factors to consider when determining whether to modify the stay

is whether to doing so would permit pending litigation involving the debtor to continue in

a non-bankruptcy forum” as “[i]t will often be more appropriate to permit proceedings to

continue in their place of origin, when no great prejudice to bankruptcy estate would result,

in order to leave the parties to their chosen forum and to relieve the bankruptcy court from

many duties that may be handled elsewhere.” H.R. Rep. No. 95-595, at 371 (1977), U.S.

Code Cong. & Admin. News 1978 at 5963, 6297; S. Rep. No. 95-989 at 50 (1978), U.S.

Code Cong. & Admin. News at 5787, 5836.

          10.   The Bankruptcy Code does not define the term “cause,” leaving the courts to

make “a discretionary determination [] on a case-by-case basis.” Carbaugh v. Carbaugh

(In re Carbaugh), 278 B.R. 512, 525 (10th Cir. BAP 2002) (citing Pursifull v. Eakin, 814

F.2d 1501, 1506 (10th Cir. 1987)). Moreover, the “term ‘cause’ is used by many courts as

{Z0263971/1 }                                 4
   Case 19-20116       Doc 16    Filed 03/25/19 Entered 03/25/19 13:22:58            Desc Main
                                   Document     Page 5 of 9


a ‘broad and flexible concept.’” In re Mid-Atlantic Handling, 304 B.R. 111, 129-30

(Bankr. D.N.J. 2003) (quoting In re The Score Bd., Inc., 238 Br. 585, 593 (D.N.J. 1999)).

Thus, a “Bankruptcy Court is granted wide discretion to determine whether to lift an

automatic stay for cause.” Id. “Significantly, the leave from the stay may be granted when

it is necessary to permit litigation to be concluded in another forum, particularly if the non-

bankruptcy suit involves multiple parties or is ready for trial.” Id. (Internal quotation marks

omitted) (emphasis added).

          11.   In determining whether to modify or to lift the automatic stay, bankruptcy

courts in the Tenth Circuit have applied the twelve-factor test set out in In re Curtis, 40

B.R. 795 (Bankr. D. Utah 1984). Of those factors, the primary factors here include: (1)

Whether the relief will result in a partial or complete resolution of the issues; and, (2) The

lack of any connection with or interference with the bankruptcy case. See In re Project

Orange Assocs., LLC, 432 B.R. 89, 104 (Bankr. S.D.N.Y. 2010) (“A court need only apply

the factors that are relevant to the particular case, and does not need to give each factor

equal weight.”).

          12.   Here, the Court has already heard the relevant issues and ruled on them in

the Chapter 11 case. The fact that this is a Chapter 7 instead of a Chapter 11 does not

change the facts, the analysis, or the parties’ positions. Because the above two factors still

apply and the parties’ interests and positions have not changed, the Court should enter the

proposed order attached hereto as Exhibit A and again lift the stay.

          13.   Specifically, lifting the stay to allow all parties to assert their interests in the

Interpleader Action will permit the complete resolution of the issues in the Interpleader

{Z0263971/1 }                                    5
   Case 19-20116         Doc 16    Filed 03/25/19 Entered 03/25/19 13:22:58         Desc Main
                                     Document     Page 6 of 9


Action.         Indeed, while the CWT Parties believe that the interpleaded funds in the

Interpleader Action are proceeds of their tax credit funds that Debtor stole from them—

and thus not part of this Estate—if the CWT Parties are wrong about this but are otherwise

right that the Debtor has an interest in these funds, then these funds belong to the Estate,

and this Court’s permission to allow the Interpleader Action to go forward is necessary. In

contrast, if Wyo Tech prevails in the Interpleader Action—meaning that the court in the

Interpleader Action holds that the Debtor has no interest in the interpleaded funds

(regardless of whether these funds are the proceeds of the stolen tax credits or just the

Debtor’s assets)—then the Chapter 7 trustee here could challenge that determination.

Thus, while neither the CWT Parties nor Wyo Tech concede that the automatic stay applies

to the Interpleader Action, the CWT Parties (and Wyo Tech, as shown by its motion in

Debtor’s Chapter 11 case) recognize the risk that proceeding in the Interpleader Action

without stay relief could have devastating effects on the winning party there. And given

that the Interpleader Action has been going on since 2017, this Court should allow the

parties to continue to litigate the ownership of the interpleaded funds there.

          14.      Further, the parties’ positions and interest have not changed since the Chapter

11 case, and the filing of the Chapter 7 does not change those interests. Based on Debtor’s

Statement of No Opposition, Debtor claims to have no interest in the action or the

underlying funds. Moreover, Wyo Tech should be deemed to consent to lifting the stay as

to the Interpleader Action because it sought the same relief in the Chapter 11 case. Finally,

the Chapter 7 Trustee will be unaffected by the requested relief because the proposed form

of order specifically provides:

{Z0263971/1 }                                     6
   Case 19-20116       Doc 16   Filed 03/25/19 Entered 03/25/19 13:22:58           Desc Main
                                  Document     Page 7 of 9


          the CWT Parties shall immediately notify this Court and the Chapter 7
          Trustee if they recover any amounts in the Interpleader Action, and the CWT
          Parties shall hold such recovery in escrow until this Court enters an order
          with further direction.

Exhibit A.

          15.   Because the Court previously lifted the stay in the Chapter 11 case, and the

basis for the relief has not changed, the Court should again lift the stay as to the Interpleader

Action. In effect, the CWT Parties by this Motion simply seek a new order confirming that

the stay is not in effect in this new case. Accordingly, relief nunc pro tunc as of March 12,

2019, the petition date, is proper.

                                       CONCLUSION

          WHEREFORE, the CWT Parties ask the Court to enter the attached order lifting

the stay nunc pro tunc as of March 12, 2019.

          Dated: Cheyenne, Wyoming
          March 25, 2019
                                               Respectfully submitted,

                                               CWT Canada II Limited Partnership and
                                               Resource Recovery Corporation, Creditors
                                               and Movants

                                               By: /s/ Bradley T. Hunsicker
                                               Bradley T. Hunsicker, #7-4579
                                               MARKUS WILLIAMS YOUNG & HUNSICKER LLC
                                               106 East Lincolnway, Suite 300
                                               Cheyenne, WY 82001
                                               Telephone: (307) 778-8178
                                               Facsimile: (307) 638-1975
                                               E-Mail: bhunsicker@markuswilliams.com

                                               Attorneys for Creditors CWT Canada II
                                               Limited Partnership and Resource Recovery
{Z0263971/1 }                                  7
   Case 19-20116      Doc 16    Filed 03/25/19 Entered 03/25/19 13:22:58    Desc Main
                                  Document     Page 8 of 9


                                            Corporation

                           NOTICE OF TIME TO OBJECT

          YOU ARE HEREBY NOTIFIED that if you desire to oppose this Motion, you are

required to file with this Court and serve on Bradley T. Hunsicker, attorney for Movant,

whose address is listed above, a written objection to this Motion on or before April 11,

2019, or the relief requested may be granted by the Court.

          Dated: Cheyenne, Wyoming
          March 25, 2019
                                            By: /s/ Bradley T. Hunsicker
                                            Bradley T. Hunsicker, #7-4579
                                            MARKUS WILLIAMS YOUNG & HUNSICKER LLC
                                            106 East Lincolnway, Suite 300
                                            Cheyenne, WY 82001
                                            Telephone: (307) 778-8178
                                            Facsimile: (307) 638-1975
                                            E-Mail: bhunsicker@markuswilliams.com

                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served on March 25, 2019, as
indicated, upon the following parties in the above-captioned matter.

Electronic Service:

Ken McCartney
The Law Offices of Ken McCartney, P.C.
P.O. Box 1364
Cheyenne, WY 82003
bnkrpcyrep@aol.com
Attorney for Debtor

Randy L. Royal
P.O. Box 551
Greybull, WY 82426
307-765-4433

{Z0263971/1 }                               8
   Case 19-20116   Doc 16   Filed 03/25/19 Entered 03/25/19 13:22:58   Desc Main
                              Document     Page 9 of 9


Email: rlroyal@randylroyalpc.com
Attorney for Trustee

By Regular Mail:

Dennis Danzik
1108 14th St.
Cody, Wyoming 82414
Debtor

Margaret M. White
Karpan and White, P.C.
1920 Thomes Avenue
Suite 610
Cheyenne, WY 82001
Counsel for Wyo Tech Investment Group, LLC

Dennis I. Wilenchik
WILENCHIK & BARTNESS P.C.
2810 North Third Street
Phoenix, AZ 85004
Counsel for Wyo Tech Investment Group, LLC

Leo R. Beus
BEUS GILBERT PLLC
701 North 44th Street
Phoenix, AZ 85008
Counsel for Wyo Tech Investment Group, LLC

                                      /s/ Bradley T. Hunsicker
                                      Bradley T. Hunsicker




{Z0263971/1 }                           9
